 BURNS INTERNATIONAL SECURITY SERVICES271Bums International Security Services,Inc. and Local63, International Guards Union of America. Case27-CA-4081June 29, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND PENELLOOn August 13, 1975, Administrative Law JudgeMartin S. Bennett issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief, and the Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent that they are consistent herewith.The record shows that the Charging Party, Local63, International Guards Union of America (herein-after the Union) was certified by the Board on June25, 1971, as the bargaining representative of a unit oftheRespondent's full-time and regular part-timeguards in the States of Colorado and Wyoming.Thereafter, the Union and the Respondent enteredintotwo successive 1-year collective-bargainingagreements. The second agreement was executed onApril 10, 1973, and, with provisions for retroactivity,was effective from December 3, 1972, until Decem-ber 3, 1973. In response to the Union's request thatnegotiations for a new contract begin on October 8,1973, the Respondent, through its national directorfor industrial relations, John Geraty, responded in aletter dated October 1, 1973, that he had a good-faithdoubt as to the Union's majority status and intendedto file an RM petition. Such a petition was filed thefollowing day and the Respondent advanced a num-ber of contentions in support of the petition.'Specifically,the Respondent alleged as follows(1)The Employer has been requested to bargainwith Local #63,IGUA, per theattached undated letter received about ten days ago(2)On December3, 1972,after the completion of negotiations, thenegotiating committee for the aboveUnion,composed of Local #63IGUA officers,resigned their guard employee jobs with the Employerand to this date the Employer has no word that there has been anyelection in the Local in which new officers were, in fact, elected(3)As of September I, 1973, the Employer has approximately 300guard employees,only 65 of whom were employed at the time of theaforesaid NLRB election,which means a turnover of employment ofalmost 80%On October 3, 1973, a decertification petition wasfiled by an employee. Both petitions (RM and RD)were held in abeyance pending expiration of theUnion's collective-bargaining contract. Thereafter,on December 17, 1973, the Regional Office notifiedthe petitioner-employee in the RD case that theshowing of interest had been checked against the listof employees furnished by the Respondent and re-vealed that "the showing of interest is deficient by 14names."The petitioner-employee was further advisedthat unless "14 or more signed and dated employees'authorization cards" were received by December 21,1973, the RD petition would bedismissed.As far asthe record shows there was no reply and, on January2, 1974, the RD petition was dismissed for want ofadequate support.On the same day, January 2, 1974, the RegionalDirector advised the Respondent, with regard to itsRM petition, as follows:The information submitted in support of thesubject petition is not sufficient to meet the re-quirements set forth inU.S.Gypsum.Specifi-cally the Employer's ignorance of Local Unionofficers, high turnover, the filing of not one for-mal grievance, failing to file reports required bythe Labor-Management Reporting and Disclo-sure Act, resistance of agency sbop provision,and an undisclosed number of oral complaintsfail to demonstrate any reasonable grounds forconcluding that Local 63, International GuardUnion of America no longer represents a major-ity of the unit employees. The employee petitionfor decertification has been dismissed.Please be advised that you have 48 hours fol-lowing this notification to provide this officewith the necessary evidence.Geraty interpreted the letter as meaning that hehad 48 hours within which to document "undisclosednumber of oral complaints" referred to in the letter.(4)The Union has filed but one grievance during the past twelvemonths which was simply an attorney's letter rather than a formal filingper the grievance procedure set forth in the collective-bargaining agree-ment(5)An August 1973, check at the Bureau of Labor-Management andWelfare Pension Reports officesin Silver Spring,Maryland, reveals nofiling by the aforesaid Union of the annual required form(6)The collective bargaining agreement with Local #63, IGUA, thatexpires December 3, 1973 contains an agency shop provision(7)The Unionhas announced that a guard employee is seeking toobtain a decertification election as evidenced in a letter received aboutone month ago, a copy of which is attached(8)The Employer has received various oral complaints and criticismsabout this union from guard employees in the last six monthsIn view of the foregoing,the Employer has reasonable cause to believethat the said Union has lost its majority status and that this is sufficientobjective consideration underU S Gypsum Co,157 NLRB 652 for theBoard to process the attached petition225 NLRB No. 40 272DECISIONSOF NATIONALLABOR RELATIONS BOARDTherefore, he contacted the Respondent's branchmanager inDenver, Troy Marsh, and over the tele-phone instructed him that the employees who hadpreviously complained about the Union should begiven an opportunity to express their opinions inwriting, if they so desired. He also instructed Marshthat the employees were not to be interrogated, pres-sured, or pushed and that they were not required towrite anything. Thereafter,Marsh relayed Geraty'sinstructions to his supervisors or agents who ap-proached a number of employees, including somewho possibly had not complained about the Union.As the record shows, these instructions were car-ried out; a number of employees were asked to givetheir written opinions and many, some 25 or 30 em-ployees, were flatly requested to state their views re-garding the Union, or unionsin general,"pro orcon." Also, the employees were not told the reasonswhy the letters were requested, nor were employeestold that their responses would be kept confidential;that they would not be read by their supervisors; thatthe Respondent would not keep a record of their re-sponses,pro or con; or that any record would bekept of those who did not care to respond. On theother hand, the record shows that no employees werethreatened, coerced, or intimidated into cooperating.In all, about 50 open letters, generally critical oftheUnion's dues and the Union's lack of interest,were received by the Respondent and taken to theRegional Director.In a letterdated January 17, 1974,the Regional Director acknowledged receipt of theletters and stated that following an investigation theobjective considerations "do not provide reasonablegrounds that the Union has lost its majority sincecertification [and that] further proceedings are notwarranted at this time."Thereafter, the Respondent appealed the RegionalDirector's decision to the Board. On March 20, 1974,theBoard, in a ruling on administrative appeal,"concluded that the [Respondent] alleged sufficientobjective considerations to warrant further pro-cessing of the petition. The Board hereby reinstatesthe petition and the Regional Director is directed toproceed accordingly."However, the instant charges were filed 5 days lat-er.The complaint issued almost a year later, onMarch 5, 1975, and by letter 1 month later the Re-gional Director notified the Respondent that as therewas merit to the allegations of the complaint the RMpetition was being dismissed. However, he noted thatthe petition could be reinstated after disposition ofthe unfair labor practice proceeding.The Administrative Law Judge dismissed the com-plaint and found that the Respondent had lawfullywithdrawn recognition from the Union and solicitedresponses from its employees in January 1974. Wedisagree.In determining whether Respondent's withdrawalof recognition violated the Act, the General Counselin his brief correctly noted the pertinent standards bywhich the Board determines whether an employer'swithdrawal of recognition from an incumbent unionispermissible.Under these rules, as set out in theBoard's decision inCelanese Corporation of America,2a certified union, upon the expiration of the first yearfollowing its certification, enjoys a rebuttable pre-sumption that its majority representative status con-tinues. The presumption also continues to apply afterthe expiration of a collective-bargaining agreement.'Furthermore, the existence of a prior contract is suf-ficient to raise a dual presumption of majority, firstthat the union had a majority status when the con-tract was executed, and second that the majority con-tinued at least through the life of the contract.' Thesepresumptions may be rebutted, however, by evidenceestablishing that the union no longer enjoys majorityrepresentative status.Also, even without such ashowing of loss of majority, an employer may refuseto bargain if he relies on a reasonably based doubt asto the continued majority status of the union. As to areasonably based doubt, two prerequisites for sus-taining that defense are that the asserted doubt mustbe based on objective considerations 5 and suchdoubt must be raised in a context free of unfair laborpractices 6Applying these principles, it is clear that when, onOctober 1, 1973, the Respondent notified the Unionthat it would not participate in renegotiation of thethen current contract, which was to expire 2 monthslater in December 1973, the Union was entitled to apresumption of majority status. Therefore, as the Re-spondent announced, on October 1, 1973, that itdoubted the Union's majority status, it was theRespondent's burden to show either that the Unionhad, in fact, lost its majority status or that the Re-spondent had, on the basis of objective facts, a rea-sonable doubt about that status.When the Respondent filed its RM petition, it re-2 95 NLRB 664 (1951) SeeRay Brooks v N L R B, 348U S 96, 104, In18 (1954), citing Celanese with approval3 SeeBarrington Plaza and Tragnrew,Inc,185 NLRB 962 (1970), enforce-ment denied on other groundssub nom N L R B v Tragnrew, Inc, andConsolidated Hotels of California,470 F 2d 669 (C A 9, 1972)4 Shamrock Dairy, Inc, Shamrock Dairy of Phoenix, Inc, and ShamrockMilk Transport Co,119 NLRB 998, 1002 (1957), and 124 NLRB 494 (1959),enfd 280 F 2d 665 (C A D C ),cert denied364 U S 892 (1960),Ref-ChemCompany, and El Paso Products Co, Individually and as Co-Employers,169NLRB 376 (1968), enforcement denied 418 F 2d 127 (C A 5, 1969) See alsoBarrington, supra,185 NLRB at 9635N L R B v Gulfmont Hotel Company,362 F 2d 588 (C A 5, 1966), enfg147 NLRB 997 (1964)6Nu-Southern Dyeing & Finishing, Inc, and Henderson Combining Co,179NLRB 573, In 1 (1969), enfd in part 444 F 2d I I (C A 4, 1971) BURNS INTERNATIONAL SECURITY SERVICES273lied on an alleged good-faith doubt, as shown above,and made the following assertions to support its posi-tion.1.After the completion of negotiation on the pres-ent contract the Union's negotiating committee alleg-edly resigned, leaving the Respondent uninformed asto the election of new officers. However, the recordshows that the contract then in effect, executed onApril 10, 1973, was signed by William Bradley, Jr.,president, on behalf of the Union. Moreover, BranchManager Marsh admitted that before October he hadbeen informed in writing that Bradley was theUnion's current president. Also, before October 1,1973,Marsh knew that employee Martin Smith wasthe Union's vice president. Marsh testified that heeither informed Geraty of this information, or wassure that Geraty knew it. Also, before October 1, theRespondent admittedly knew that the Union's attor-ney was representing certain employees against theRespondent in a civil action eventually tried in theDenver City and County Court on November 12.Against this evidence, the Respondent now allegesthat it was not notified of the election or appoint-mentof stewards as required by the contract, butthat circumstance, if true, was not one of the reasonsrelied on by the Respondent when it refused to bar-gain with the Union on October 1.2.Since the 1971electionallbut 65 of theRespondent's approximately 300 employees had lefttheRespondent. But absent more, we have "longheld that new employees will be presumed to supporta union inthe same ratio as those whom they havereplaced."LaystromManufacturing Co.,151NLRB1482, 1484-85 (1965), enforcement denied 359 F.2d799 (C.A. 7, 1966).3.The Union filed one grievance within the pastyear and that was not a "formal" grievance under thecontract. This circumstance would be moresignifi-cant if, as the General Counsel notes, there were evi-dence that the Union failed or refused to represent agrievant.Moreover, as stated above, the Respondentwas aware that the employees in their lawsuit wererepresented by the Union's attorney.4.The Respondent found that as of August 1973the U.S. Department of Labor had no record of theUnion's labor-management report. However, as Ger-aty admitted, he only found that there was no reportfor the year 1972. In any event,relianceon the fail-ure to file such reports does not meet the issue of theunion majority.5.The Respondent had discovered by October 1that 1 monthearlieran employee had sought to ob-taina decertification election. Eventually, an RD pe-titionwas filed on October 3, 1973, and was dis-missed inJanuary 1974 for want of adequateemployee support. The petition was short14 signa-tures of the necessary 30 percent of employees in theunit. In any event, on October 1, the Respondentadmittedly had no knowledge that a petition wouldbe filed.6.The Respondent alleged that it had received"various oral complaints and criticisms about thisUnion." But the Respondent offered no evidence tosubstantiate whether employees desired abandoningthe Union and, if so, how many of them supportedsuch action. Later, as we discuss below, the Respon-dent did attempt to substantiate its claim by pollingemployees who allegedly had previously complainedabout the Union. But, as the Respondent conceded,well under 50 percent of the bargaining unit partici-pated in the poll. Thus, taking the Respondent at itsword, it appears that even 3 or 4 monthslater lessthan a majority of the employees had made knowntheir dissatisfaction with the Union. Furthermore, itis significant that there is no evidence that the em-ployees' dissatisfaction had caused them to desirethat the Union no longer represent them. Criticism ofthe Union cannot be equated with repudiation of it.7.Finally, the Respondent also stated that it hadreceived a written request to commence bargainingon October 8, 1973, and that the present contract,containing an agency shop provision, was due to ex-pire on December 4, 1973. We fail to see how thesecircumstances support the Respondent's position.The foregoing constitute the Respondent's reasonsfor asserting a good-faith doubt as to the Union'smajoritystatusas of October 1, 1973. Consideredseparately or as a whole we find that theseassertionsfail to rise to the level of "objective considerations"sufficient to rebut the Union's presumption of con-tinued majority status.We reach this result because,as shown, these assertions in many respects are eitherirrelevant, groundless, inaccurate, or simply not re-sponsive to the question whether a reasonable doubtexisted that the Union still had majority support. Re-spondent made no effort before refusing to bargainon October 1, 1973, to determine to what extent dis-satisfaction with the Union had caused employees todesire that the Union not represent them. The otherreasons relied on by Respondent to establish a basisfor reasonable doubt do not support that position.Subsequently, in January 1974, Respondent sub-mitted to the Regional Director letters and signedstatements from some 50 employees in support of itsassertions of employee disaffection with the Union.There were some 300 employees in the bargainingunit.Assuming, contrary to our finding below, anabsence of any unlawful conduct, the fact that aboutone-sixth of these employees critical of the Unionreadily submitted written statements to that effect, 274DECISIONSOF NATIONALLABOR RELATIONS BOARDwithin the period prescribed by the Regional Direc-tor, is not insignificant, and might warrant furtherinvestigation by the Regional Director.' Thus, theBoard on March 20, 1974, reinstated for further pro-cessing the petition which the Regional Director haddismissed. The Board's action determined only thatthe evidence submitted was sufficient to warrant fur-ther investigation, and did not determine such evi-dence was a sufficient objective basis for a reason-able doubt that the Union represented a majority ofthe employees.Finally, we have considered the Respondent's fur-ther evidence in support of its assertions of wide-spread complaints about the Union. The evidence iscritical statements about the Union, but it does notshow that the critical employees wanted no furtherrepresentation by the Union. But even if it did, andeven if this later obtained evidence could supportRespondent's doubt asserted 3 months before, wefind,as set out below, that such evidence wascoerced and may not be relied on by the Respondentto support its position.Accordingly, we find that the Respondent refusedto bargain with the Union on October 1, 1973, andthereafter in violation of Section 8(a)(5) of the Act.The Administrative Law Judge found that the Re-spondent did not poll its employees within the mean-ing ofStruksnes 8when, in early January 1974, itasked them if they would be willing to express theirviews regarding the Union, either pro or con. More-over, he concluded that even ifStruksnesdid applythe General Counsel had the burden of proving thatthe Respondent's polling was carried out without thenecessary safeguards and assurances. Finally, theAdministrative Law Judge reasoned that, at leastwith regard to employeeWarrenGraham, theBoard's objective standard for measuring allegedcoercion should not be applied because Graham wasa doctor of philosophy whose letter did not specifi-cally appear to have been coerced. Finally, the Ad-ministrative Law Judge implicitly found that the Re-spondent, given only 48 hours within which todocument employee complaints, acted prudently and"could [not] have done otherwise."7The Administrative Law Judge, however, attachedgreater significanceto these lettersthan is warranted Thus, he found thatthe Respondent'spetitionwould have been adequately supported if 30 percent of the employ-ees had written such lettersThis is obviouslyan erroneousview of the law,since dissatisfactionwith,or criticismof a union doesnot amount to itsrepudiation by the critic The Administrative Law Judge's arithmetic is alsomistakenThe 30-percent showing is required for petitions filed by employ-ees See Sec9(c)(1)An employerpetition,under Sec9(c)(1)(B), requires nosuch percentageshowing 0E Felton d/b/a Felton Oil Company,78 NLRB1033, 1035-36 (1948)8StruksnesConstruction Co, Inc,165 NLRB 1062 (1967)We disagree with the foregoing analyses and con-clusions for several reasons. To begin with, we findthe Administrative Law Judge's effort to distinguishthe instant solicitation of opinions for or against theUnion from a "polling situation" unpersuasive. Thus,the contention that no poll was taken because only aportion of the employees-generally those 50 to 60employees suspected of being critical of the Union-participated must fail; for a poll, and thevice in it, isobtaining expressions of attitudes toward the unionfrom individual employees. Respondent's argumentthat it acted in response to a legitimate need at thattime to substantiateits assertionof its doubt of theUnion's majority, even if justified (and we do notintimatethat it was) by the expressions of dissatisfac-tion it had previously heard, doesnot excusethe non-secret character of the poll here. As we observed inStruksnes,"any attempt by an employer toascertainemployee views and sympathies regardingunionismgenerally tends to cause fear of reprisal and, there-fore, tends to impinge on Section 7 rights." In strik-ing abalance between protection of employee rightsand legitimate employer interests we have set forththe following criteria:Absentunusualcircumstances, the polling ofemployees by an employer will be violative ofSection 8(a)(1) of the Act unless the followingsafeguards are observed: (1) the purpose of thepoll is to determine the truth of a union's claimof majority, (2) this purpose is communicated tothe employees, (3) assurances against reprisalare given, (4) the employees are polled by secretballot, and (5) the employer has not engaged inunfair labor practices or otherwise created acoerciveatmosphere.[Struksnes,supra,165NLRB at 1063.]It is abundantly clear that Respondent's poll didnot conform to the foregoing criteria. Thus, employ-eeswere not informed of the purpose of the poll;there was no effort to maintain secrecy; and, as wehave found, the Respondent was engaging in otherunfair labor practices by refusing to bargain with theUnion. Furthermore, the Respondent made no effortto assure employees that their written signed re-sponses would not be used for singling them out forsubsequent reprisals. In fact, no assurances of anykind were given.The Administrative Law Judge held that the Gen-eral Counsel had the burden of proving that the fore-going criteria werenotmet. Clearly, this view is con-trary to the entire thrust ofStruksnes.ForStruksnesholds that such polling is presumptively violative ofSection 8(a)(1) of the Act unless the criteriaare met.Thus,it isRespondent's burden to establish the affir- BURNS INTERNATIONAL SECURITY SERVICESmative defense that, against a background free fromother coercion, its polling was for a legitimate pur-pose, and that employees were made aware of thispurpose, were given assurances against reprisal, andwere afforded the opportunity to express their viewsin secrecy. Only when convincing evidence of theseelements isadduced does the burden of going for-ward again shift to the General Counsel.Here, in presenting his case-in-chief, the GeneralCounsel elicited credited testimony that the purposeof the Respondent's polling was not communicatedto these employees, no assurances "of any kind"were given, and the poll was conducted without anypretense of secrecy. In the main the Respondent of-fered no rebuttal, and this credited evidence standsundenied and uncontradicted on this record. All thatthe Respondent offered was evidence that no threatsor promises were made, employees were not toldwhat to write, and Respondent did not record or tab-ulate the signed written statements. Thus, it is clearthat the Respondent did not meet its burden underourStruksnesstandards.Likewise, it is no defense to argue. that employeeswere not, in fact, coerced. As the Administrative LawJudge recognized, the measure of coerciveness of8(a)(1)misconduct is the objective standard whethersuch conduct reasonably "tends to interfere with thefree exercise of employee rights" rather than whetherit succeeded or failed in intimidating individual em-ployees.N.L.R.B. v. Illinois ToolWorks,153 F.2d811, 814 (C.A. 7, 1946);Struksnes, supra.Finally, we disagree with the Administrative LawJudge's conclusion that the Respondent was left withno alternative but to proceed in the manner it didafter receiving the Regional Director's January 2,1974, letter.We find no justification in this record forinferring that the Respondent was somehow "invit-ed" to engage in wholesale unlawful interrogation ofitsemployees. And, although time was short, therewas ample opportunity for the Respondent to relatethe purpose of the poll to its employees, offer assur-ances against reprisal, and guarantee some effectivemeasureof secrecy.9Based on the foregoing, we conclude that the Re-spondent violated Section 8(a)(5) and (1) of the Actby refusing to bargain with Union on October 1,1973, and thereafter. In addition, we conclude thatthe Respondent violated Section 8(a)(1) of the Act byinterrogating its employees in January 1974 abouttheir views and sympathies regarding the Union.In view of the foregoing findings, we shall ordertheRespondent to bargain with the Union and totake other appropriate action as set forth in the Or-der as provided below.ORDER275Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent, BurnsInternational Security Services, Inc.,Denver andColorado Springs, Colorado, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargain collectivelywith Local 63, International Guards Union of Amer-ica,with respect to rates of pay, hours of employ-ment, and other terms and conditions of employ-ment.(b) Interrogatingemployeesconcerning theirunion views and sympathies.,(c)Polling employees regarding their union viewsand sympathies without informing them of the lawfulpurpose of the poll, providing proper assurancesagainst reprisal, and insuring the secrecy of the poll-ing.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights guaranteed by Section 7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a)Bargain collectively, upon request, with Local63, International Guards Union of America, as theexclusive bargaining representative of the employeesin the appropriate unit and embody any under-standing reached in a signed agreement.(b) Post at its various facilities in Colorado andWyoming, wherever its employees customarily meetor congregate, copies of the attached notice marked"Appendix." 10 Copies of said notice, on forms pro-vided by the Regional Director for Region 27, afterbeing duly signed by Respondent's representative,shall be posted by it immediately upon receipt there-of, and be maintained by it in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.9We do not imply that, even withStruksnessafeguards, a poll of 15 to 20percent of the employees in the unit has any substantial relevance to areasonable doubt of the Union's majority10 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the NationalLaborRelations Board"shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board " 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides were represented bytheir attorneys and presented evidence,ithas beenfound that we have violated the National Labor Re-lations Act in certain respects.To correct and reme-dy these actions we post this notice.WE WILLbargaincollectively,upon request,with Local63, InternationalGuards Union ofAmerica, as the exclusive representative of theemployees in the appropriate unit described be-low and embody any understanding reached ina signed agreement. The appropriate bargainingunit is:All full-time and regular part-time guards, in-cluding sergeants employed by Respondent inthe States of Colorado and Wyoming, but ex-cluding office clerical employees,casual em-ployees, professional employees,and supervi-sorsasdefined in theAct,includinglieutenants and captains.WE WILL NOT interrogate our employees abouttheir union views or sympathies.WE WILL NOT poll our employees concerningtheir union views or sympathies,without inform-ing them of the lawful purpose of the poll, pro-viding proper assurances against reprisals, andinsuring the secrecy of the polling.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employeesin the exercise of the rights guaranteed in Sec-tion 7 of the Act.BURNS INTERNATIONAL SECURITY SERVICES,INC.DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT,Administrative Law Judge: Thismatter was heard at Denver,Colorado, on May 6 and 7,1975. Thecomplaint,issued March5, 197-5,andbased on acharge filedMarch 25,1974,by Local 63,InternationalGuards Union of America,hereinthe Union,alleges thatRespondent,Burns InternationalSecurityServices, Inc.,has engaged in unfairlaborpractices within the meaning ofSection 8(a)(5) and (1) of the Act. Briefshave been dulysubmittedby the General Counseland RespondentUpon the entire record in the case,and from my obser-vation of the witnesses,Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondentis a New Yorkcorporation with its principaloffice and place of business at Briarcliff Manor, NewYork.It also maintains offices at various other cities in theUnited States,includingDenverand ColoradoSprings,Colorado,the situs of the instant dispute.In the latter of-ficesRespondent providessecurityservices valued in ex-cess of $100,000 per annum to employers who meet theBoard's jurisdictional standards for direct inflow and/oroutflow. I find thatthe operations of Respondent affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 63,InternationalGuards Unionof America, is alabororganization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction;the IssueThe Union was certified on June 25, 1971, in Case 27-RC-4008, by theRegional Director of Region 27 after aduly held election, as the representative of a unit ofRespondent's full-time and regular part-time guards in theStates of Colorado and Wyoming, excluding office clerical,casual and professional employees and supervisors, lieu-tenants and captains.I find that this was a unit appropriatefor the purposes of collective bargaining within the mean-ing of Section9(b) and that the Unionthen became therepresentative of those employees within the meaning ofSection 9(a) of the Act.Two collective-bargaining agree-ments, each for 1 year, followed. The second was executedon April 10,1973, for a term expiring December 3, 1973. Inan undated letter, the Union requested that negotiationsfor a new contract commence on October 8. John Geraty,national director for industrial relations for Respondent'ssome 35,000 employees,responded on October 1 that hehad a good-faith doubt as to the Union's majority status.The complaint alleges that,on and after October 1973,Respondent'sagents polled and interrogated employeesconcerning their union sentiments and solicited their unionwithdrawals,that Respondent engaged in these acts in or-der to undermine the Union's majority,and that it refusedthereafter to honor its bargaining obligations within themeaning of Section 8(a)(5)and(1)oftheAct.Respondent'sposition is that it developed a good-faithdoubt,with ample support, as to the continuing majoritystatus of the Union and accordingly filed the RM petitiondescribed below.This convoluted proceeding involves other Board mat-ters, including two representation proceedings before theRegional Office upon which Respondent relies. It is neces-sary, therefore,inmy judgment,to treat therewith It ap-pears that on October 3, 1973, a guard employed by Re-spondent had filed a decertification petition in Case 27- BURNS INTERNATIONAL SECURITY SERVICES277RD-297 with 70 signatures and this was dismissed on Jan-uary 2, 1974, because of an inadequate showing of interest,apparently 14 votes less than the 30-percent showing cus-tomarily required in both RC and RD cases. See Section101.18 of the Board's Statements of Procedure.What is perhaps more relevant is the long history of theRM case. Respondent filed such a petition on October 2,1973,inCase 27-RM-411. This was accompanied by aletter to the Regional Director dated October 1, 1973,wherein Respondent advanced a number of arguments astowhy the RM petition should be entertained, these in-cluding:All officers of the Union had resigned from the em-ployment of Respondent on December 13, 1972, andRespondent had not been advised of any new officers.As of September 1973, only 65 of its approximately300 guards had been employed as of the time of theelection.The Union had filed only one grievance during theprevious 12-month period but this was a letter from anattorney and not filed pursuant to the grievance pro-cedure in the contract.As of August 1973, the Union had not filed the an-nually required forms with the Bureau of Labor-Man-agement and Welfare Pension Reports in Maryland.A reference to the RD petition concerning whichRespondent had been kept posted.Lastly, and perhaps most significant, Respondentstated that in recent months it had received oral com-plaints and criticisms about the Union from its guards.Respondent did not receive a sympathetic response fromthe Regional Director. On January 2,1974,the latter re-jected the position of Respondent, commenting,inter alia,on the insufficiency of the information and "an undis-closed number of oral complaints." He dismissed the RMpetition and gave Respondent 48 hours to procure the"necessary evidence." According to Geraty, and I agree, heassumed that this meant that the Regional Director wantedproof of the oral complaints.It is the procurement of this new evidence concerningthe oral complaints that is the substance of the instantcomplaint. And, on January17, 1974,the Regional Direc-tor rejected this matter which had been proffered on Janu-ary 11 in support of Respondent's position. Respondentappealed to the Board and, on March 20,1974,the deputyexecutive secretary of the Board in a "Ruling on Adminis-trativeAppeal" stated that the Board had concluded thatthe "Employer alleged sufficient objective considerationstowarrant further processing of the petition. The Boardhereby reinstates the petition and the Regional Director isdirected to proceed accordingly"; the instant charge, asnoted, was filed 5 days later on March 25.Thismatter appears to have remained inlimbountilApril 3,1975,when, although the conduct attacked hereintook place late in 1973 and the instant charge was filed inMarch 1974, in a letter to Respondent the Regional Direc-tor again dismissed the petition, stating therein that be-cause there had been a determination of merit to the refus-al-to-bargain allegation in the instant case wherein thecomplaint issued March5, 1975,"the finding of the exis-tence of a real question concerning representation wouldbe contrary to the statutory scheme of the Act." A foot-note, without further explication, set forth that "This peti-tion may be subject to reinstatement, if appropriate, uponapplication, after disposition of the unfair labor practiceproceeding." No reference was made to the Board's rulingofMarch 20, 1974.This leaves for consideration the conduct attacked bythe General Counsel as well as the subject matter relied onby Respondent, largely identical, in support of the latter'sposition that it was justified in challenging the Union's ma-jority status. I note at this point that I am not aware thatthe Board has articulated the percentage of employee sup-port necessary to support an RM petition, unlike the RCand RD cases. At first impression, I am unable to concludethat a different criterion is warranted.B. Concluding FindingsThe gravamen of the complaint perforce relates to theaction taken by Respondent as a result of the January 2,1974, letter from the Regional Director taking the position,interalia, that"an undisclosed number of oral complaints"was not a reasonable basis for doubting majority represen-tation and giving Respondent 48 hours to remedy the situa-tion.Respondent promptly acquired some 50 letters from 56contacted employees and these were forwarded to the Re-gional Director.There is no evidence that Respondent pe-rused this matter or made any tabulation with respectthereto; certainly,with time so much of the essence, thiswould seem unlikely and there is evidence indeed that thiswas not done.Geratyfor Respondent testified that he assumed that theRegional Director desired proof of the oral complaints. HecontactedTroyMarsh, Respondent's branch manager inDenver since August 1973, and instructed him over thetelephone that the employees he had previously heard fromshould be given an opportunity to express a written opin-ion if they so desired.He also instructed Marsh,as he testi-fied, that the guards were not to be interrogated,pressured,or pushed and that they were not to be required to writeanything. As noted,50 letters were duly forwarded to theRegional Director.Withcommendable candor,counsel forRespondent concedes that it is possible that several guardswho had not previously complainedorallywere contactedon this occasion.Marsh in essence corroboratedGeraty.He testified thatGeratytelephoned him to the effect that more evidence ofemployee dissatisfaction was requiredby theRegional Di-rector and that the guards should be given an opportunityto put their views in writing. Geraty cautioned Marsh thatRespondent should bend over backwards to avoid the ap-pearance that it was demanding the letters.These lettersare in evidence.Also tobe noted is that,while in the Colo-rado Springs office as assistant branch manager throughOctober 1973,approximately 65 employees had com-plained about their dues deductions to Robert Kiefer.At this point,I turn to the testimonial evidence adducedby theGeneral Counsel from guards. Warren Grahamworked as a guard for Respondent from December 1973 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough August 1974 in Denver. On or about January 10,1974, dispatcher Patrick Jacques i asked Graham, a doctorof philosophy temporarily working as a guard, what hethought of unions. Graham, as he testified, responded thathe was not enamored of them because of strikes. Jacquesthen asked Graham if he would write a letter with his viewson unions to be picked up by Captain Jones of Burns thatnight.Graham agreed to do so. Jacques did not tell himwhy time was of the essence, although manifestly it was,and he did not say why the letter was needed. Graham wasnot told by Jacques what to put in the letter; he preparedone and turned it over to Captain Jones that evening.The General Counsel asked Graham if he had been giv-en any "assurances of any kind" and his answer was in thenegative. Assuming that the General Counsel had in mindthe assurances spelled out in a polling situation as an-nounced inStruksnes Construction Company,165NLRB1062 (1967), I conclude (I) this was not under the circum-stances of this case a polling situation; (2) I believe that theburden of proof, assuming "assurances" are in order, isupon the General Counsel; and (3) theStruksnescase israther specific as to the types of statements to be made toemployees and I believe that the conclusory term "assur-ances," standing alone, is not sufficient to meet this bur-den.Graham's views in his letter dated January 10 merit scru-tiny.He stated that, if the employees were paying dues to alabor organization, the latter "should do something for usor drop out of the picture." He next stated that he disap-proved of strikes because strikers would never regain lostwages and the union strike benefit would not be "much."He then expounded that a union and an employer couldwork out their problems without "being unreasonable" andthat he favored a union "without a strike clause."Graham next complained that the employees were un-derpaid because of the dangerous nature of their work.Finally, he stated that their wages were better than receiv-ing none but that a "well run union . . . could do some-thing for a union member without hurting themselves orthe employees."I realize that the Board, entirely aside from the specialcircumstances of this case, customarily uses an objectivestandard in evaluating testimony in this area. But I fail tosee how this letter, on a preponderance of the evidence,reflects a coerced expression from a doctor of philosophy;stated otherwise, I fail to see how one could reasonablyconclude that, under all the circumstances, he was coerced.Wesley Underhill has been a guard for Respondent forapproximately 6 years and was a sergeant in January 1974;Jacques was his dispatcher. On or about January 10, 1974,upon reporting for work, Jacques asked "us" to write aletter expressing "our opinion" of the Union for a supervi-sor to pick up that night. He also asked him to relay this totwo other guards on the same shift.Jacques did not state the purpose of the letter, although,according to Underhill, he may have stated that it was for1Respondent contends that he is not a supervisor within themeaning ofthe Act Be that as it may, I find on a strong preponderance of the evidencethat Jacques was acting as an agent for Respondent on this and other occa-sionsa hearing on the following day. He also was asked by theGeneral Counsel if he was given "any assurances" withrespect to the letter and replied that he recalled none and,furthermore, "I didn't feel there was any necessity." Jac-ques did not tell him what to put in the letter, erroneouslydated December 10, and merely asked for his opinion.Here as well, I view the use of the term "assurances" asnebulous in nature in terms of theStruksnesdoctrine.Underhill's letter initially stated that he was opposed tothe Union for two reasons; namely, a lack of confidence intheir manner of organization as well as in their organizers.He did acquiesce in the majority vote for the Union andawaited development. He did give the Union credit uponthe signing of the first contract for obtaining benefits, suchas paid vacations, a wage increase, and time and one-halffor holiday work. Underhill went on to refer to the minusside; namely, his failure to see a single benefit since thefirst contract despite the $3 monthly dues payment.He added that since the signing of the first contract hewas not advised whether a new contract had been signed,although it had been, or if the old one had been extended,but that, in any event, he was unaware of any new benefits.Underhill next stated that he was unaware of any businessother than the security business which had not given cost-of-living adjustments over the past 2 years. He next statedthat in view of the "lack of achievement over the past 2years by the Union" he saw no reason why he should con-tinue the "affiliation" and pay the $3 monthly dues. Afterother discussion, he stated that he had tried to look at bothsides of the question.Jacques, it may be noted, testified that he asked some 25to 30 persons to express an opinion pro or con the Union.Indeed, it was he who had received numerous telephonecalls in the evenings prior thereto from guards who asked ifthe Union was still in the picture and why were they stillpaying monthly dues. In his discussions with the guards, heflatly asked them to express opinions pro or con and I sofind.Chester Yeo worked as a guard in Canon City under theColorado Springs office from June 1972 to February 1975under Sergeant John Horst, who has hired personnel andwhom I find to be a supervisor. Yeo testified and I findthat Horst in January asked him to write a letter about the$3 monthly dues checkoff. Horst stated that Captain Woodat Colorado Springs suggested that such a letter be written.Yeo wrote a letter and gave it to another guard to mail. Heas well testified that he was given no "assurances" as to theletter and I view this as I have the previous two letters setforth above.The record indicates also that Horst worked as a guardand paid the $3 monthly dues. Significantly, Yeo was oneof those, as he testified, who had previously complained toSergeant Horst about paying his monthly dues, this beingone of the oral complaints adverted to by the RegionalDirector in his letter to Respondent described above. Horstpromised him no benefits in connection with writing theletter.While Yeo had previously complained about theUnion, it is interesting to note that in his brief letter datedJanuary 8 he complained of the $3 dues, the fact that hehad worked for Respondent for 17 months and that nounion representative had ever contacted him. He allegedly BURNS INTERNATIONAL SECURITY SERVICES279had been led to believe that the Union sought to improveworking conditions, but added that he had no complaintsalthough nevertheless he felt that "the Union could careless."The testimony of Sergeant Horst is on a par with that ofYeo He testified that Captain Wood suggested to him thata letter be written about the $3 dues deduction; he didrelay this to other guards and it appears that all mailedthese to a Denver address not specified herein. Here aswell, no "assurances" were given to him and he gave noneto the other men, not identified.Moreover, Horst had previously orally complained toCaptain Wood about the so-called service charge or uniondues. Indeed, he identified several individuals, includingYeo and Harry Parker, discussed below, who had com-plained to him about their union dues. The letter of Horst,dated January 9, 1974, is indeed brief. He noted that forover 1-1/2 years his dues had been deducted. He statedthat he had received "nothing" in return and that the de-ductions were unwarranted because the Union did abso-lutely nothing "for any of us even as much or little as avisit."Finally, the General Counsel put in the testimony ofHarry Parker, who had been hired by Horst in December1972. Horst spoke to him, as Parker testified, about writinga letter on the "service charge." Parker wrote the letter andgave it to another guard to mail. Horst told him that thisrelated to getting out of the "service charge" and gave himno "assurances."Horst did not tell him what to state in the letter. Signifi-cantly, Parker had previously complained to Horst abouthis union dues and, indeed, had written a previous letter,apparently unmailed, complaining about the situation. Al-though in view of his prior complaints, I deem it superflu-ous to get into his letter, he in essence complained thereinthat he had neither been contacted by any representative ofthe Union except to sign a dues-deduction authorizationand added that this was grounds to terminate the duesdeductions.The theory of the General Counsel is that Respondentcoerced the antiunion statements set forth above from itsemployees. But, as stated, I am at a loss to see how Re-spondent could have done otherwise, after being given 48hours by the Regional Director to document its position.Indeed, if the letters were prounion, and to some extentthey were, the General Counsel could then contend thatthis refuted Respondent's claim that it had a good-faithdoubt about the Union's majority status. In my view, thissmacks of a Hobson's choice. The language in a recentdecision where the Board in a 2 to 1 decision found a viola-tion is of interest. SeeGuerdon Industries, Inc.,218 NLRB658 (1975). The majority there noted that:.. . absent the unfair labor practices we have foundRespondent committed on May 1, we would be con-strained to dismiss the complaint allegationallegingan unlawful withdrawal of recognition by Respon-dent.We would also be constrained to dismiss thewithdrawal-of-recognition complaintallegation, evenwhere Respondent, in fact, had committed other un-fair labor practices prior to its withdrawal of recogni-tion, if it could be said that those other unfair laborpractices were not of such a character as to either af-fect the Union's status, cause employee disaffection,or improperly affect the bargaining relationshipitself.It is also of interest to note that the dissent commented thatthere was Board precedent to the effect that "a small per-centage of employees on checkoff is an indicator of objec-tive consideration to support a doubt of majority supportof employees."In view of all the foregoing considerations, I shall recom-mend that the complaint be dismissedin itsentirety.CONCLUSIONS OF LAW1.Burns InternationalSecurityServices,Inc., is an em-ployer whose operations affect commerce within the mean-ing of Section 2(6) and(7) of the Act.2.Local 63, International Guards Union of America, isa labor organization within the meaning of Section 2(5) ofthe Act.3.Respondent has not engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act.[Recommended Order for dismissal omitted from publi-cation.]